This case is disposed of on motion of defendant in error to dismiss appeal.
It appears from the record that on January 2, 1923, an order was made granting an extension of 60 days from said date in which to complete and serve case-made; this extension expired March 3, 1923. On March 6, 1923, another order was made purporting to grant further extension. The court was without power on March 6 to grant a further extension, the period of the former order having expired on a date prior to March 6th; therefore the purported order made on March 6th was without authority and void. Montooth v. Smith, 85 Okla. 43,203 P. 214; Brittain v. Lorett, 85 Okla. 49, 204 P. 438.
An order purporting to grant an extension of time in which to make and serve case-made for appeal to the Supreme Court, made after the expiration of the time formerly allowed, is a nullity, and an appeal based upon service of a case-made thereunder will be dismissed.
Dismissed.
JOHNSON, C. J., and KANE, KENNAMER, and COCHRAN, JJ., concur.